   Case 2:21-cv-03909-SB-JEM Document 47 Filed 06/29/21 Page 1 of 1 Page ID #:992

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       CV 21-03909 SB (JEMx)                                       Date   June 29, 2021
 Title          Cathay Bank v. Gryphon Mobile Electronics, LLC, et al.



 Present: The                JOHN E. MCDERMOTT, UNITED STATES MAGISTRATE JUDGE
 Honorable
                     S. Lorenzo
                    Deputy Clerk                                    Court Reporter / Recorder




 Proceedings:             (IN CHAMBERS) ORDER RE PLAINTIFF AND COUNTER-
                          DEFENDANT’S APPLICATION FOR WRIT OF
                          ATTACHMENT (Dkt. 14)


      On May 21, 2021, Plaintiff Cathay Bank filed an Application For A Right To
Attach Order And Writ Of Attachment against Defendant Nelson Yen. (Dkt. 14, 16, 17,
18.) The matter was set for hearing on July 1, 2021. (Dkt. 29.) The hearing is hereby
vacated because Yen has filed for bankruptcy, triggering an automatic stay of the
proceedings as to Defendant Nelson Yen. (Dkt. 22.) Vacating the hearing date also is
appropriate in view of the Order to Show Cause re Remand issued by the District Court
on June 28, 2021. (Dkt. 46.)


                                                                                            :
                                                          Initials of Preparer            slo




CV-90 (10/08)                             CIVIL MINUTES - GENERAL                                  Page 1 of 1
